Title: To Alexander Hamilton from Lewis Tousard, 19 November 1798
From: Tousard, Lewis
To: Hamilton, Alexander


          
             Dear General
            Boston November 19th 1798
          
          I beg leave to remind you of the letter which you was so kind as to write, in my favour, to the President, for the rank of Inspector of Artillery which, by the law of last July, is to be chosen from amongst the Officers of the Corps of Artillerists and Engineers. As I hear that you are to meet at Philadelphia with the President, the Commander in chief and the Secretary of war, my application for the place Supported by you will certainly meet with the desired Success. Before my departure for this Eastern mission, the Secretary of war assured me, that he thought I was fit for the place, and that no opposition Should be made from his Side.
          I will not intrude any longer upon a time which is precious to the whole Army, moreover when I could not Say myself more in my favour, than what you was so obliging as to say express in your letter to the President.
          With great respect I have the honor to be Dear General Your most obedt and very hble Servt
          
            Lewis Tousard
            Major of the 
            1st Regt of Art. & Engrs.
          
          Honble Major General Alexdr Hamilton Inspr. Gl.
        